— In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Standards and Appeals of the City of New York, dated March 23, 1983, which denied its application for a permit to install 10 video games in its bowling alley, the petitioner appeals from an order and judgment (one paper) of the Supreme Court, Queens County (Dunkin, J.), dated November 21, 1983, which dismissed the proceeding.
*753Order and judgment affirmed, with costs.
On this record we conclude that the petitioner did not establish that the installation of 10 video games in its bowling alley would be an accessory use to the bowling alley. Lazer, J. P., Brown, Weinstein and Niehoff, JJ., concur.